DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 26-50 are allowed.
Claims 26-50 are renumbered to 1-25.
The following is an examiner’s statement of reasons for allowance:
Yamashita et al., US Patent Application Publication no. 2011/01335601 discloses a server rack power supply system that includes a plurality of power supplies connected to a grid power source and a battery backup system.
Dishman et al., US Patent Application Publication no. 2009/0164806 discloses a power supply system for a server rack in which a plurality of power supplies are coupled to a plurality of grid power sources and each of the power supplies may be isolated when a power supply failure has been detected.
Duan et al., US Patent Application Publication no. 2011/0068625 discloses using current sharing from a plurality of grid sources to increase safety margin by operating circuit breakers significantly below their ratings.
The prior art of record does no teach or suggest a control unit for a server rack that adjusts input power of a first grid power source and adjusts input power of a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        December 4, 2021


    
        
            
        
            
        
            
    

    
        1 Yamashita was cited in the 8/3/20 IDS.